Citation Nr: 1202317	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  08-07 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for residuals of a back injury, to include degenerative changes of the lumbar spine, spondylosis L5-S1.  

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for residuals of a neck injury.  

3.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for cervicobrachial syndrome with degenerative changes C6-7.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from November 1963 to November 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the above-referenced Department of Veterans Affairs (VA) Regional Office (RO).  

As will be discussed in further detail in the following decision, the Board finds that new and material evidence sufficient to reopen the previously denied claims for service connection for disabilities involving the back and neck as well as cervicobrachial syndrome has been received.  Thus, the Board is granting this aspect of the Veteran's appeal.  The reopened claims of entitlement to service connection for these disabilities are addressed in the REMAND portion of the decision below and are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In unappealed September 2001 and March 2002 rating actions, the RO denied service connection for residuals of a back injury, including degenerative changes of the lumbar spine; residuals of a neck injury; and cervicobrachial syndrome; the March 2002 rating action is the last final denial decision as to all three issues on any basis before the present attempt to reopen the claims.  

2.  The evidence received since the March 2002 decision is new and raises a reasonable possibility of substantiating the underlying claims for service connection.  

CONCLUSIONS OF LAW

1.  The March 2002 decision denying service connection for back injury residuals, including degenerative changes of the lumbar spine; neck injury residuals; and cervicobrachial syndrome is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011).  

2.  The evidence received since the March 2002 rating action is new and material, and the claims for back injury residuals, including degenerative changes of the lumbar spine, neck injury residuals, and cervicobrachial syndrome are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Analysis

The RO originally denied the claim of service connection for a low back condition in September 2001 on the basis that a back condition was not incurred in or caused by service.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2011).  

In a subsequent decision dated in March 2002, the RO denied reopening the Veteran's claim for a low back disability finding that new and material evidence had not been received.  The RO also denied service connection for a neck injury and for cervicobrachial syndrome on the basis that neither condition had been incurred in or caused by military service.  The Veteran did not appeal the March 2002 decision, and it is also final.  Id. 

In 2007, the Veteran filed an informal claim, seeking to reopen all three matters.  Before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  The Board does not have jurisdiction to consider a claim which has been previously adjudicated unless new and material evidence is present, and, before the Board may reopen such a claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

A previously and finally denied claim may be reopened by the submission of new and material evidence.  38 C.F.R. § 3.156(a) (2011).  New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In deciding the issue of whether newly received evidence is "new and material," the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 (1992).  

Since the March 2002 rating decision, newly-received evidence includes a private medical opinion dated in January 2007 in which the physician concluded that the Veteran's current degenerative changes involving the cervical, thoracic, and lumbar spine are consistent with the Veteran's reported in-service injury.  Such evidence is new, in the sense that it was not of record when the RO last adjudicated the claim.  

Also, as noted above, the claim was essentially denied in March 2002 because the Veteran had not presented evidence that his claimed back and neck disabilities had been incurred in military service.  However, the Court of Appeals for Veterans Claims (Court) recently issued a decision stating that new evidence would be considered to be material if it resolved any element that was previously not shown.  Shade v. Shinseki, 24 Vet App 110 (2010).  Thus, the January 2007 medical opinion is material because it addresses the fundamental requirements for service connection - namely, evidence of current diagnoses and of a possible correlation to military service-evidence that was not of record at the time of the prior final decision in March 2002.  Per Shade, this new evidence is also material, and thus sufficient, to reopen the previously denied claims. 

Since new and material evidence has been received, the claims for service connection for residuals of a back injury, including degenerative changes of the lumbar spine; neck injury residuals; and cervicobrachial syndrome are reopened.  The Board notes however that "[t]his does not mean that the claim will [] be allowed, just that the case will be reopened and [that] the new evidence will be considered in the context of all other evidence for a new determination of the issue."  Smith v. Derwinski, 1 Vet. App. 178, 180 (1991).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, with regard to the above discussed claims to reopen, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for residuals of a back injury, including degenerative changes of the lumbar spine is reopened, and to this extent only the claim is granted.

New and material evidence having been received, the claim of entitlement to service connection for residuals of a neck injury is reopened, and to this extent only the claim is granted.

New and material evidence having been received, the claim of entitlement to service connection for cervicobrachial syndrome is reopened, and to this extent only the claim is granted.


REMAND

In light of the Board's finding that the previously denied claims for service connection for back injury residuals, neck injury residuals, and cervicobrachial syndrome are reopened, the underlying issues must be considered on the merits.  Before this can be accomplished, however, additional evidentiary development is necessary.

As previously noted, the Veteran asserts that his claimed disabilities had their onset some time in 1964 or 1965 while in military service during a "wet net" training exercise.  He stated that during training the weather was extremely rough and he fell approximately 25 feet onto a jeep with 60 pounds of "pack gear" on his back.  He indicated that his fall was so jarring that the stock on his M-14 rifle, which was strapped across his upper back, broke in half.  The Veteran reported that because his First Sergeant told him to continue with his duties, he never sought treatment for his pain.  

The Veteran was examined for VA purposes in March 1971.  At this time, neck and low back disabilities were not indicated on evaluation. In July 1993, the Veteran was treated for cervicobrachial syndrome. He reported  a history of having sustained a pinch nerve in the back and several fractures of the back, years earlier. In October 1996, the Veteran was involved in a motor vehicle accident.  He underwent chiropractic care for neck and back problems.

More recent medical evidence includes the November 2007 opinion which indicates that the Veteran's current physical problems are consistent with his allegation of having sustained fractures to the spine from a fall. 

In sum, the claims file contains medical evidence suggesting that the Veteran's claimed neck and back disabilities are consistent with his reported in-service injury.  Although this injury is not documented in his service treatment records (STRs), this is not dispositive of the claim.  In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U.S. Court of Appeals for the Federal Circuit (Circuit Court) recognized lay evidence as potentially competent to support the presence of disability, including during service, even where not corroborated by contemporaneous medical evidence such as treatment records.  

On remand, VA should seek a medical opinion as to whether the Veteran's current back and neck disabilities are in any way related to his military service.  The Board stresses that, because the Veteran is competent to report the onset of back and neck pain since service (as this requires only personal knowledge and not medical expertise and as it comes to him through his senses), the examiner must acknowledge and discuss the Veteran's contention that he has experienced continued pain since his in-service injury. 

Also, on remand, ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  In this regard, the Board notes that the most recent record of any outpatient treatment that the Veteran has undergone (and that are included in his claims folder) appear to be dated in 2007.  

Accordingly, the case is REMANDED for the following action:

1.  After procuring the appropriate release of information forms where necessary, obtain records of any recent treatment that the Veteran has undergone.  The Board is particularly interested in records of any pertinent treatment that the Veteran may have received since 2007.

Document the attempts to obtain such records.  If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the claims folder.  

2.  Then, arrange an appropriate VA examination to determine the nature, extent, and etiology of any disability involving the back and neck, including cervicobrachial syndrome that the Veteran may have.  The claims file must be made available to the examiner for review of the case, and the examination report should include discussion of the Veteran's documented medical history and assertions.  A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies, including X-rays, are to be performed, and the examiner should review the results of any testing prior to completing the report.  All findings should be reported in detail.  Complete diagnoses should be provided.  

(a) The examiner should discuss the nature and etiology of any present back and neck disabilities, to include cervicobrachial syndrome.  For any such diagnosed disability(ies) the examiner should provide an opinion addressing whether it is at least as likely as not, i.e., a 50 percent probability or greater, related to a disease or injury in service.  

(b) In answering this question, the examiner is asked to consider whether any currently diagnosed condition is consistent with the type of injury the Veteran has alleged, namely a 25 foot fall onto his back with pain since then.  (The examiner should remain mindful of the fact that the Veteran is competent to say he sustained an injury in an accident during service, even if it is not actually documented in his STRs.) 

Any opinion provided should include discussion of specific evidence of record.  The basis for the conclusions reached should be stated in full.  

3.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the service connection claims on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 




§§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


